Exhibit 10.13




EMPLOYMENT AGREEMENT

THIS EMPLOYMENT AGREEMENT (“Agreement”) is entered into as of this October 1,
2001 by and between Central European Distribution Corporation, Inc. a Delaware
corporation (the “Company”), and James Archbold (“Employee”).

WHEREAS, the Company desires to employ the “Employee”, and the “Employee”
desires to be employed by the Company, on the terms and conditions set forth
herein.

NOW, THEREFORE, in consideration of the mutual covenanta and agreements set
forth herein and other good and valuable consideration, the receipt and
sufficiency of which hereby are acknowledged, the parties hereto agree as
follows:

1.         Employment.

On the terms and conditions set forth in this Agreement, the Company agrees to
employ the Employee and the Employee agrees to be employed by the Company for
the term set forth in Section 2 hereof and in the position and with the duties
set forth in Section 3 hereof.

2.         Term

The employment of the Employee by the Company as provided in Section 1 hereof
shall commence on October 1, 2001 and end on December 31, 2004.

3.         Position and Duties.

The Employee shall serve as Company Secretary and Head of Investor Relations.
The Employee shall devote the Employee’s reasonable best efforts and
substantially full business time to the performance of the Employee’s duties and
the advancement of the business and affairs of the Company.

4.         Place of Performance.

In connection with the Employee’s employment by the Company, the Employee shall
be based at the principal executive office of the Company , which the Company
retains the right to change in its discretion, or such other place as the
Company and the Employee mutually agree.

5.         Compensation.

5 (a) Annual gross base salary

The Employee shall be paid an annual gross base salary (the “Salary”) in line
with following schedule:

 

1.

 

1st year

 

$  80 000

 

2.

 

2nd year

 

$  90 000

 

3.

 

3rd year

 

$100 000

 






--------------------------------------------------------------------------------

5 (b). Other benefits

The company will cover costs of :

•              Health care (policy to be mutually agreed)

•              Dental care (policy to be mutually agreed)

•              Housing costs in the amount of 2 000 USD (January, February 2002)

•              Yearly golf membership in the amount of 3 000 USD per year

5 (c). Withholding Taxes and Other Deductions.

To the extent required by law, the Company and the Subsidiary shall withhold
from any payments due Employee under this Agreement any applicable federal,
state or local taxes and such other deductions as are prescribed by law or
Company policy.

6.         Holidays

The Employee is entitled to 5 (five) weeks of holidays per year.

6.         Confidential information.

6(a). The Employee convenants and agrees that, the Employee will not ever,
without the prior written consent of the Board or a person authorized by the
Board, publish or disclose to any unaffiliated third party or use the Employee
personal benefit or advantage any confidential information with respect to the
Company’s or Subsidiary’s products, services, subscribers, suppliers, marketing
techniques, methods or future plans disclosed to the Employee as a result of
employment with the Company, to the extent such information has heretofore
remained confidential (except for unauthorized disclosures) and except as
otherwise ordered by a court of competent jurisdiction.

6(b). The Employee acknowledge that the restrictions contained in Section 6 (a)
hereof are reasonable and necessary, in view of the nature of the Company’s
business, in order to protect the legitimate interests of the Company, and that
any violation thereof would result in irreparable injury to the Company.
Therefore, the Employee agrees that in the event of a breach or threatened
breach by the Employee of the provisions of Section 6 (a) hereof, the Company
shall be entitled to obtain from any court of competent jurisdiction,
preliminary or permanent injunctive relief restraining the Employee from
disclosing or using any such confidential information. Nothing herein shall be
construed as prohibiting the Company from pursuing any other remedies available
to it for such breach or threatened breach, including, without limitation,
recovery of damages from the Employee.

6(c). The Employee shall deliver promptly to the Company on termination of
employment, or at any other time, the. Company may so request, all confidential
memoranda, notes, records, reports or other documents (and all copies thereof)
relating to the Company’s and its affiliates business which the Employee
obtained while employed.






--------------------------------------------------------------------------------

7.             Termination of Employment.

7 (a). Notice of Termination.

Any termination of the Employee’s employment by the Company or the shall be
communicated by written “Notice of Termination”.

7 (b) Termination period.

Both sides agree that termination period is 6 (six) months.

7 (c). Date of Termination.

Date of termination is always the last day of the month.

8.             Notices.

All notices, demands, requests or other communications required or permitted to
be given or made hereunder shall be in writing and shall be delivered,
telecopied or mailed by first class registered or certified mail, postage
prepaid, addressed as follows;

(a) If to the Company
Central European Distribution Corporation (“CEDC)
1343 Main Street # 301
Sarasota, Florida 34236
USA
Attention: William Carey

President

(b) If to the Employee

James Archbold

______________________

______________________

______________________

or to such other address as my be designated by either party in a notice to the
other . Each notice, demand, request or other communication that shall be given
or made in the manner described above shall be deemed sufficiently given or made
for all purposes at such times as it is delivered to the addressee (with the
return receipt, the delivery receipt, the answer back or the affidavit of
messenger being deemed conclusive evidence of such delivery) or at such time as
delivery is refused by the addressee upon presentation.






--------------------------------------------------------------------------------

9.         Binding Effect.

Subject to any provisions hereof restricting assignment, this Agreement shall be
binding upon the parties hereto and shall inure to the benefit of the parties
and their respective heirs, devisees, executors, administrators, legal
representatives, successors and assistants.

10.       Headings.

Section and subsection headings contained in this Agreement are inserted for
convenience of reference only, shall not be deemed to be a part of this
Agreement for any purposes, and shall not in any way define or affect the
meaning, construction or scope of any of the provisions hereof .

11.       Governing Law.

This Agreement, the rights and obligations of the parties hereto, and any claims
or disputes relating thereto, shall be governed by and constructed in accordance
with the laws of Florida (but not including the choice of law rules thereof).

12.       Entire Agreement.

This Agreement constitutes the entire agreement between the parties hereto with
respect to the subject matter hereof, and it supersedes all prior oral or
written agreements, commitments or understanding with respect to the matters
provided for herein.

13.       Counterparts.

This Agreement may be executed in two or more counterparts, each of which shall
be an original and all of which shall be deemed to constitute one and the same
instrument.

 

IN WITNESS WHEREOF, the undersigned have duly executed this Agreement, or have
caused this Agreement to be duly executed on their behalf, as of the day and
year first hereinabove written.

 

CENTRAL EUROPEAN DISTRIBUTION
CORPORATION

 

 

 

By: 





 

 





 

--------------------------------------------------------------------------------

 

 

 

 

Name: William V. Carey

 

 

 

 

Title:   President

 

 

 

 

EMPLOYEE:

 

 

 

 





 

 





 

--------------------------------------------------------------------------------

 

 

 

 

Name: James Archbold

 

 

 

 

            Employee

 

 

 

 





 


